         Case 3:20-cv-00367-VC Document 111 Filed 03/10/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  PAUL HAYDEN, et al.,                              Case No. 20-cv-00367-VC
                 Plaintiffs,
                                                    ORDER OF DISMISSAL WITH
          v.                                        LEAVE TO AMEND
  PORTOLA PHARMACEUTICALS, INC.,                    Re: Dkt. Nos. 90, 92
  et al.,
                 Defendants.


       The motion to dismiss is granted.

       Based on the discussion at the hearing, the Court cannot rule out the possibility that, in

light of myriad factors including short-dated product, the company’s return policy, and limited

utilization, Portola’s revenue statements did not comply with GAAP and were thus misleading

(and intentionally so). But the current complaint does not do enough to explain the revenue

statements and how they support the plaintiffs’ theory of securities fraud. For example, the
allegations rely heavily on Exhibit 3 without fully describing what the numbers in that exhibit

mean, where they come from, or why they fail to comport with GAAP. Nor does the complaint

address the significance of GAAP compliance for a publicly traded company or explain how the

company could have presented its revenue numbers more truthfully.

       During the hearing the plaintiffs also focused the Court’s attention on company

leadership’s statements about growth and demand made in the fourth quarter of 2019. Again,

while the Court cannot rule out the possibility that those statements amounted to securities fraud,

the complaint does not adequately explain their significance or make the logical steps needed to
          Case 3:20-cv-00367-VC Document 111 Filed 03/10/21 Page 2 of 2




reach an inference that they were false or misleading.

       Perhaps part of the problem is in how the complaint was drafted: it is lengthy, repetitious,

and confusing. For example, a set of five paragraphs summarizing the statements of various

confidential informants is repeated nearly verbatim at least three times. By contrast, what the

plaintiffs identified at the hearing as the most essential allegations about Portola’s revenue

statements appear for the first and only time more than 180 pages in.

       Dismissal is with leave to amend. Rather than continuing to throw spaghetti at the

proverbial wall, any amended complaint should focus on presenting a coherent narrative.

Plaintiffs’ lawyers in securities fraud cases often respond to each dismissal by making their

complaints longer and longer, throwing in additional (and sometimes contradictory) allegations

that diminish the coherence of their theory. This case is an example of that. Accordingly, any

amended complaint may not exceed 100 pages (which would be too long in any event) and is due

within 21 days of the date of this order.

       IT IS SO ORDERED.

Dated: March 10, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
